Citation Nr: 1800674	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disability that preexisted his military service and was aggravated during that service.  He has written that although a knee disability is not noted on his entrance examination, he was told by his recruiter that he needed a letter from a treating physician regarding his preexisting knee condition before he was allowed into the military.  The Veteran has submitted medical evidence showing that prior to his military service, he was treated for Osgood-Schlatter's disease in 1958.  This constitutes clear and unmistakable evidence that the Veteran had a bilateral knee disability prior to service, and he has credibly alleged that this condition worsened while he was in the service.  See 38 C.F.R. § 3.306 (2017).  He also has submitted evidence showing that in May 2015, X-rays found degenerative changes in both knees, which indicates that he has a current bilateral knee disability.

As the Veteran has not yet been afforded a VA examination to assess the etiology of his bilateral knee disorder and whether it constitutes a condition that was clearly and unmistakable not aggravated by military service, this issue is therefore remanded to obtain such a medical opinion prior to further adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records, to specifically include any treatment for a bilateral knee disability before, during, or after his military service.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

2. Obtain all outstanding, pertinent treatment records from the El Paso VA Health Care System and its affiliated facility, the Eastside El Paso Community Based Outpatient Clinic, since January 2014.  All records received should be associated with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any right or left knee disabilities.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

a) What are the Veteran's current diagnoses pertaining to the right and left knees?  

b)  Is there clear and unmistakable evidence, i.e., evidence for which reasonable medical providers could not differ,  that the Veteran's bilateral knee Osgood-Schlatter disease, which was treated in 1958, prior to the Veteran's service, was not permanently aggravated during his period of active service?  Are any of the Veteran's current knee disabilities a continuation of or otherwise related to his Osgood-Schlatter's disease?  Please explain what evidence supports all conclusions made.

c) For any knee disability that did not preexist service, is it at least as likely as not (a 50 percent probability or greater) that any current right or left knee disorder was incurred during or is otherwise related to the Veteran's active duty?

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  

5. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




